                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                        JACKSONVILLE DIVISION




CHARLES EDWARD CORING III,

               Plaintiff,

v.                                       Case No. 3:14-cv-162-J-34JBT

ISIAH GRIFFIN AND
D.K. KIRBY,

               Defendants.


                               ORDER

                             I. Status

     Plaintiff Charles Edward Coring III, an inmate of the Florida

penal system, initiated this action on February 7, 2014, by filing

a pro se Civil Rights Complaint (Doc. 1) pursuant to 42 U.S.C. §

1983. Coring filed an Amended Complaint (Doc. 21) on April 28,

2014, a Second Amended Complaint (Doc. 29) on October 26, 2015, and

a Third Amended Complaint (TAC; Doc. 35) with a Memorandum of Law

and Facts (Doc. 36), and an Amended Affidavit (Doc. 37) on December

11, 2015. In the TAC, Coring names the following Defendants: (1)

Sergeant Isiah Griffin; (2) Officer D.K. Kirby; (3) Officer B.

Roberts; and (4) Officer R. Holmes.1 He asserts that the Defendants

     1
       The Court granted Plaintiff's Motion to Drop Defendants B.
Roberts and R. Holmes, and dismissed Defendants R. Holmes and
Brandy Minnich (Roberts) from the action. See Order (Doc. 146) at
4, ¶3.
violated his federal constitutional rights when they failed to

protect him from an inmate assault and used excessive force against

him on March 14, 2013. As relief, he seeks compensatory and

punitive damages.

       This matter is before the Court on Plaintiff's Motion for

Summary Judgment (Motion; Doc. 183) with exhibits (P. Ex.) and

Michael T. Holmes Jr.'s (MT Holmes) Motion for Summary Judgment

(Holmes' Motion; Doc. 185) with exhibits (Holmes Ex.). Coring

responded to Holmes' Motion. See Response to Holmes' Motion for

Summary Judgment (P. Response; Doc. 187). Defendants responded to

Coring's Motion. See Defendants Griffin and Kirby's Response to

Plaintiff's Motion for Summary Judgment (Def. Response; Doc. 188)

with       exhibits   (Def.   Ex.).   Neither   Defendants   nor   Plaintiff

submitted any video evidence. The Motions are ripe for review.

                       II. Plaintiff's Allegations

       In his verified TAC,2 Coring maintains that Defendants Griffin

and Kirby violated his Eighth and Fourteenth Amendment rights when

they were deliberately indifferent to his health and safety needs.




       2
       See Stallworth v. Tyson, 578 F. App'x 948, 950 (11th Cir.
2014) (citations omitted) ("The factual assertions that [Plaintiff]
made in his amended complaint should have been given the same
weight as an affidavit, because [Plaintiff] verified his complaint
with an unsworn written declaration, made under penalty of perjury,
and his complaint meets Rule 56's requirements for affidavits and
sworn declarations.").

                                        2
See Complaint at 8-10. As to the underlying facts3 of his claims,

Coring asserts that officers placed him in "full body restraints"

(handcuffs, waist chains, and shackles) for transportation to

another facility on the morning of March 14, 2013. Id. at 11.

According      to     Coring,    Griffin   and     Kirby   knowingly   disregarded

Coring's safety needs when they left Coring's "known enemy" (inmate

Anthony Slack, Florida Department of Corrections (FDOC) inmate

number 975277) without any restraints and unsupervised in the foyer

of N-dormitory, so Slack could "ambush" Coring during the escort.

Id. Coring states that he used his property bag as self-defense to

"ward off" Slack's attack. Id. He avers that the escort officers

watched "the fight" for one to two minutes, cheered for Slack, and

then ended it. Id.

        According to Coring, as Defendants Griffin and Kirby entered

the foyer, Griffin directed Kirby and "the other officers" to use

force       against    Coring.    Id.   at       12.   Coring   describes   Kirby's

involvement:

               Once Officer "D.K. Kirby" reached [Coring][,]
               [Kirby] pushed [Coring] out the front door of
               N-Dorm[,] [t]hen picked [Coring] up at the
               waist[,] [w]hile he was still in full body
               restraints and lift[ed] him off the ground and



        3
      The recited facts are drawn from the TAC and may differ from
those that ultimately can be proved. Additionally, because this
matter is before the Court on Coring's Motion as to Griffin and
Kirby (the only remaining Defendants), the Court's recitation of
the facts will focus on Coring's allegations as to these
Defendants.

                                             3
              slam[m]ed him on his face to the ground. Then
              started punching [Coring] in the head.

Id. (capitalization omitted). Coring states that other officers

came outside of N-dormitory, and kicked him in the head, arms, and

shoulders. See id. He maintains that Griffin "only stood by at the

door jam[] looking out the front door of N-dorm," and never

directed Kirby and the other officers to stop beating Coring. Id.

He avers that Griffin never properly disciplined Slack. See id.

According to Coring, he suffered head, neck and lower back injuries

as a result of Kirby's use of force. See id. at 13.

                      III. Summary Judgment Standard

        Under      Rule   56   of   the    Federal    Rules   of    Civil      Procedure

(Rules(s)), "[t]he court shall grant summary judgment if the movant

shows that there is no genuine dispute as to any material fact and

the movant is entitled to judgment as a matter of law." Fed. R.

Civ. P. 56(a). The record to be considered on a motion for summary

judgment may include "depositions, documents, electronically stored

information, affidavits or declarations, stipulations (including

those       made    for   purposes        of   the   motion   only),      admissions,

interrogatory        answers,       or    other    materials."     Fed.   R.    Civ.   P.

56(c)(1)(A).4 An issue is genuine when the evidence is such that a


        4
       Rule 56 was revised in 2010 "to improve the procedures for
presenting and deciding summary-judgment motions." Rule 56 advisory
committee's note 2010 Amends.

              The standard for granting summary judgment
              remains unchanged. The language of subdivision

                                               4
reasonable jury could return a verdict in favor of the non-moving

party. Mize v. Jefferson City Bd. of Educ., 93 F.3d 739, 742 (11th

Cir. 1996) (quoting Hairston v. Gainesville Sun Publ'g Co., 9 F.3d

913, 919 (11th Cir. 1993)). "[A] mere scintilla of evidence in

support of the non-moving party's position is insufficient to

defeat a motion for summary judgment." Kesinger ex rel. Estate of

Kesinger v. Herrington, 381 F.3d 1243, 1247 (11th Cir. 2004)

(citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986)).

     The party seeking summary judgment bears the initial burden of

demonstrating to the court, by reference to the record, that there

are no genuine issues of material fact to be determined at trial.

See Clark v. Coats & Clark, Inc., 929 F.2d 604, 608 (11th Cir.

1991). "When a moving party has discharged its burden, the non-

moving party must then go beyond the pleadings, and by its own

affidavits, or by depositions, answers to interrogatories, and

admissions on file, designate specific facts showing that there is

a genuine issue for trial." Jeffery v. Sarasota White Sox, Inc., 64



          (a) continues to require that there be no
          genuine dispute as to any material fact and
          that the movant be entitled to judgment as a
          matter of law. The amendments will not affect
          continuing development of the decisional law
          construing and applying these phrases.

Id. "[A]lthough the interpretations in the advisory committee['s]
notes are not binding, they are highly persuasive." Campbell v.
Shinseki, 546 F. App'x 874, 879 n.3 (11th Cir. 2013). Thus, case
law construing the former Rule 56 standard of review remains
viable.

                                5
F.3d 590, 593–94 (11th Cir. 1995) (internal citations and quotation

marks omitted). Substantive law determines the materiality of

facts, and "[o]nly disputes over facts that might affect the

outcome of the suit under the governing law will properly preclude

the entry of summary judgment." Anderson, 477 U.S. at 248. In

determining whether summary judgment is appropriate, a court "must

view all evidence and make all reasonable inferences in favor of

the party opposing summary judgment." Haves v. City of Miami, 52

F.3d 918, 921 (11th Cir. 1995) (citing Dibrell Bros. Int'l, S.A. v.

Banca Nazionale Del Lavoro, 38 F.3d 1571, 1578 (11th Cir. 1994)).

                   IV. Summary of the Arguments

     In the Motion, Coring requests that the Court enter summary

judgment in his favor because Defendants Griffin and Kirby's use of

force "was not done so in a good faith effort to maintain or

restore   discipline,   but   rather,   was   done   so   maliciously   and

sadistically to cause harm." Motion at 6. Defendants maintain that

there are genuine issues of material fact that preclude the entry

of summary judgment in Coring's favor. See Def. Response at 6. In

Holmes' Motion, he maintains that Coring's claim against him is "a

case of misidentification" because he was not involved in any of

the alleged events. Holmes' Motion at 6. Holmes therefore requests

that the Court enter summary judgment in his favor. See id. at 6-9.

Coring states that "MT Holmes is not a Defendant in this action,

and a dismissal or the entry of an Order holding that he is not a


                                   6
Defendant" would be appropriate. P. Response at 1. He therefore

requests that the Court deny Holmes' request for summary judgment,

and enter an order stating that "Michael T. Holmes is not a named

Defendant in this action, and no further action need be taken on

his behalf." Id. at 3.

                                V. Discussion

                                A. MT Holmes

     Coring names R. Holmes as a Defendant in the operative

Complaint. See TAC (Doc. 35). Service of process was returned

unexecuted as to R. Holmes with the following explanation: "unable

to locate R. Holmes at Columbia C.I., had a[n] M. Holmes, but he no

longer works for the Department." Return of Service (Doc. 48). The

Court directed Coring to notify the Court whether he intended to

pursue claims against M. Holmes instead of R. Holmes. See Order

(Doc. 51). Coring advised the Court that he wanted to pursue claims

against M. Holmes. See Notice (Doc. 56). Assistant General Counsel

Alexandria Williams (FDOC, Office of the General Counsel) provided

a confidential address for MT Holmes, and the Court redirected

service of process at that confidential address. Docs. 58, 61

(sealed). The record reflects that service of process was executed

on MT Holmes on August 25, 2016. Doc. 67 (sealed).

     Coring    filed   a     Motion   to   Drop   Defendants      (Doc.   140),

requesting    to   dismiss    Defendants    B.    Roberts   and    R.   Holmes.

Defendants responded, stating that they had no objection to the


                                       7
entry of an order dismissing Defendants B. Roberts and MT Holmes

(identified   as   R.   Holmes   in       the   operative   complaint). See

Defendants' Notice of Non-Objection to Dismissal of Defendants

Roberts and Holmes (Doc. 142). Recognizing the name discrepancies,

the Court granted Coring's request, and dismissed Defendants R.

Holmes and B. Roberts. See Order (Doc. 146). Additionally, the

Court directed Coring to advise the Court, by May 1, 2017, whether

he intended to pursue claims against MT Holmes. See id. at 4, ¶4.

Coring neither responded nor advised the Court of his intentions as

to his pursuit of claims against MT Holmes.

     MT Holmes maintains that he was not involved in the March 14,

2013 incident, and therefore, requests that the Court grant summary

judgment in his favor. See Holmes' Motion at 6-9. He avers, in

pertinent part:

               That he is employed as a corrections
          officer   for  the   Florida  Department  of
          Corrections and is presently assigned to
          Florida State Prison in Raiford, Florida.

               That on March 14, 2013, he was employed
          as a corrections officer for the Florida
          Department of Corrections and was assigned as
          a housing officer of N dormitory at Columbia
          Correctional Institution Annex and was working
          the day shift.

               That at 0930 on March 14, 2013, he was
          working in N dormitory. He did not participate
          in any escort of Inmate Charles Coring, III,
          and was not present during any use of force
          which took place during said escort. He did
          not participate in and has no knowledge of any
          use of force against Charles Coring, III, on
          the above-referenced date and time. He did not

                                      8
          witness any use of force of any kind or by
          anyone against Charles Coring, III, on the
          above-referenced date and time.

               That he did not participate in the use of
          force investigation involving Charles Coring,
          III, on March 14, 2013, because he was neither
          involved in nor a witness to the incident in
          question. His name is not mentioned in the use
          of force documents or the Incident Report.[5]

               That he has no knowledge of what occurred
          between Charles Coring, III, and Inmate
          Anthony Slack, or the use of force involving
          Charles Coring, III, and Corrections Officer
          Derek Kirby, both of which occurred on March
          14, 2013, as he was not present during any
          part of either incident.

               That he did not physically punch, kick or
          otherwise assault or batter Inmate Coring on
          March 14, 2013, or on any other date, and has
          never witnessed any other corrections officer
          commit such acts.

Holmes Ex. 6, Affidavit at 1-2 (enumeration omitted). Coring now

explains that MT Holmes is not a named Defendant in the action, and

therefore, requests that the Court deny Holmes' request for summary

judgment and dismiss Holmes from this action. See P. Response at 3.

With the benefit of Coring's clarification, the Court will grant

Coring's request to dismiss his claims against MT Holmes. As such,

Holmes' Motion is due to be denied as moot since Coring has advised

the Court that he is not pursuing any claims against MT Holmes.




     5
      See Holmes Exs. 2, Report of Force Used; 3, Incident Report;
4, 5, MINS Incident Reports.

                                9
                      B. Isiah Griffin and D.K. Kirby

      To state a claim under 42 U.S.C. § 1983, a plaintiff must

allege that (1) the defendant deprived him of a right secured under

the United States Constitution or federal law, and (2) such

deprivation occurred under color of state law. Salvato v. Miley,

790 F.3d 1286, 1295 (11th Cir. 2015); Bingham v. Thomas, 654 F.3d

1171, 1175 (11th Cir. 2011) (per curiam) (citation omitted);

Richardson v. Johnson, 598 F.3d 734, 737 (11th Cir. 2010) (per

curiam) (citations omitted). Additionally, the Eleventh Circuit

requires "'an affirmative causal connection between the official's

acts or omissions and the alleged constitutional deprivation' in §

1983 cases." Rodriguez v. Sec'y, Dep't of Corr., 508 F.3d 611, 625

(11th Cir. 2007) (quoting Zatler v. Wainwright, 802 F.2d 397, 401

(11th Cir. 1986)). In the absence of a federal constitutional

deprivation or violation of a federal right, a plaintiff cannot

sustain a cause of action against the defendants.

      The   Eighth    Amendment   requires     prison   officials   to    "take

reasonable measures to guarantee the safety of the inmates." Farmer

v. Brennan, 511 U.S. 825, 832 (1994). It is "[a] prison official's

'deliberate indifference' to a substantial risk of serious harm to

an inmate [that] violates the Eighth Amendment." Id.                     at 828

(citations omitted). The deliberate indifference standard requires

the   plaintiff      to   demonstrate   that   the   prison   official     "was




                                        10
subjectively aware" of a risk of harm; mere negligence is not

sufficient. Id. at 829, 835-36.

           A   prison   official  violates   the   Eighth
           Amendment "when a substantial risk of serious
           harm, of which the official is subjectively
           aware, exists and the official does not
           respond reasonably to the risk." Carter v.
           Galloway, 352 F.3d 1346, 1349 (11th Cir. 2003)
           (quotation marks omitted and alterations
           adopted) (emphasis added). To survive summary
           judgment on a failure-to-protect claim under
           the Eighth Amendment, "a plaintiff must
           produce    sufficient  evidence   of   (1)   a
           substantial risk of serious harm; (2) the
           defendants' deliberate indifference to that
           risk; and (3) causation." Goodman, 718 F.3d at
           1331 (quotation marks omitted).[6]

           "The second element—that [a prison official]
           evidenced a deliberate indifference to a
           serious risk that [a prisoner] would be
           injured—forms the crux of the matter at hand."
           Id. The prison official must "actually
           (subjectively) know[] that an inmate is facing
           a substantial risk of serious harm, yet
           disregard[] that known risk by failing to
           respond to it in an (objectively) reasonable
           manner." Rodriguez v. Sec'y for Dep't of
           Corr., 508 F.3d 611, 617 (11th Cir. 2007).
           With regard to the subjective component of the
           defendant's actual knowledge, the defendant
           "must both be aware of facts from which the
           inference could be drawn that a substantial
           risk of serious harm exists, and he must also
           draw the inference." Farmer, 511 U.S. at 837,
           114 S.Ct. at 1979.

           Moreover, this must be shown by "conduct that
           is more than gross negligence." Townsend v.
           Jefferson Cnty., 601 F.3d 1152, 1158 (11th
           Cir. 2010). "[T]he deliberate indifference
           standard—and the subjective awareness required
           by it—is far more onerous than normal


     6
         Goodman v. Kimbrough, 718 F.3d 1325 (11th Cir. 2013).

                                  11
          tort-based standards of conduct sounding in
          negligence: 'Merely negligent failure to
          protect an inmate from attack does not justify
          liability under [§] 1983.'" Goodman, 718 F.3d
          at 1332 (quoting Brown v. Hughes, 894 F.2d
          1533, 1537 (11th Cir. 1990)).

Losey v. Thompson, 596 F. App'x 783, 788-89 (11th Cir. 2015).

     Thus, to establish an Eighth Amendment violation, an inmate

must show that a prison official "actually (subjectively) knows

that an inmate is facing a substantial risk of serious harm, yet

disregards that known risk by failing to respond to it in an

(objectively)   reasonable   manner."   Rodriguez,   508   F.3d   at   617

(citing Farmer, 511 U.S. at 837, 844) (footnote omitted). "The

known risk of injury must be a 'strong likelihood, rather than a

mere possibility' before a guard's failure to act can constitute

deliberate indifference." Brown v. Hughes, 894 F. 2d 1533, 1537

(11th Cir. 1990).

     Prison officials may avoid Eighth Amendment liability in one

of three ways: (1) showing that they were not aware "of the

underlying facts indicating a sufficiently substantial danger and

that they were therefore unaware of a danger"; (2) admitting

awareness of "the underlying facts" of a substantial danger, but

believing the danger was "insubstantial or nonexistent"; or (3)

claiming they responded reasonably to a known substantial danger.

Rodriguez, 508 F.3d at 617-18 (quoting Farmer, 511 U.S. at 844)

(internal quotations omitted). To satisfy the subjective knowledge

requirement, a plaintiff must show that a prison official is "aware

                                  12
of facts from which the inference could be drawn that a substantial

risk of serious harm exists, and he must also draw that inference."

Farmer, 511 U.S. at 837. Whether a prison official "had the

requisite knowledge of a substantial risk is a question of fact

subject to demonstration in the usual ways, including inference

from the circumstantial evidence." Rodriguez, 508 F.3d at 617

(emphasis in original).

        With respect to the appropriate analysis in an excessive use

of force case, the Eleventh Circuit has explained.

                 [O]ur core inquiry is "whether force was
                 applied in a good-faith effort to maintain or
                 restore   discipline,   or   maliciously   and
                 sadistically to cause harm." Hudson v.
                 McMillian, 503 U.S. 1, 112 S.Ct. 995, 999, 117
                 L.Ed.2d 156 (1992). In determining whether
                 force    was    applied     maliciously    and
                 sadistically, we look to five factors: "(1)
                 the extent of injury; (2) the need for
                 application of force; (3) the relationship
                 between that need and the amount of force
                 used; (4) any efforts made to temper the
                 severity of a forceful response; and (5) the
                 extent of the threat to the safety of staff
                 and inmates[, as reasonably perceived by the
                 responsible officials on the basis of facts
                 known to them]..." Campbell v. Sikes, 169 F.3d
                 1353, 1375 (11th Cir. 1999) (quotations
                 omitted).[7]

McKinney v. Sheriff, 520 F. App'x 903, 905 (11th Cir. 2013) (per

curiam). "When considering these factors, [courts] 'give a wide

range       of    deference   to   prison    officials   acting   to   preserve

discipline and security, including when considering decisions made


        7
            See Whitley v. Albers, 475 U.S. 312, 321 (1986).

                                        13
at the scene of a disturbance.'" Fennell v. Gilstrap, 559 F.3d

1212, 1217 (11th Cir. 2009) (per curiam) (quoting Cockrell v.

Sparks, 510 F.3d 1307, 1311 (11th Cir. 2007)).

     "The Eighth Amendment's prohibition of cruel and unusual

punishments necessarily excludes from constitutional recognition de

minimis uses of physical force, provided that the use of force is

not of a sort repugnant to the conscience of mankind." Hudson v.

McMillian,    503   U.S.   1,   9-10   (1992)   (internal   quotations   and

citations omitted). Indeed, not "every malevolent touch by a prison

guard gives rise to a federal cause of action." Id. at 9 (citation

omitted). Notably, a lack of serious injury is relevant to the

inquiry. See Smith v. Sec'y, Dep't of Corr., 524 F. App'x 511, 513

(11th Cir. 2013) (per curiam) (quoting Wilkins v. Gaddy, 559 U.S.

34, 38 (2010) (per curiam)). The United States Supreme Court

explained.

                  This is not to say that the "absence of
             serious injury" is irrelevant to the Eighth
             Amendment inquiry. Id. at 7, 112 S.Ct. 995
             (opinion of the Court).[8] "[T]he extent of
             injury suffered by an inmate is one factor
             that may suggest 'whether the use of force
             could plausibly have been thought necessary'
             in a particular situation." Ibid. (quoting
             Whitley, supra, at 321, 106 S.Ct. 1078).[9] The
             extent of injury may also provide some
             indication of the amount of force applied. As
             we stated in Hudson, not "every malevolent
             touch by a prison guard gives rise to a


     8
         Hudson, 503 U.S. 1.
     9
         Whitley v. Albers, 475 U.S. 312 (1986).

                                       14
                federal cause of action." 503 U.S. at 9, 112
                S.Ct. 995. "The Eighth Amendment's prohibition
                of 'cruel and unusual' punishments necessarily
                excludes from constitutional recognition de
                minimis uses of physical force, provided that
                the use of force is not of a sort repugnant to
                the conscience of mankind." Id., at 9–10 (some
                internal quotation marks omitted). An inmate
                who complains of a "'push or shove'" that
                causes no discernible injury almost certainly
                fails to state a valid excessive force claim.
                Id., at 9 (quoting Johnson v. Glick, 481 F.2d
                1028, 1033 (2d Cir. 1973)).[10]

                     Injury and force, however, are only
                imperfectly correlated, and it is the latter
                that ultimately counts. An inmate who is
                gratuitously beaten by guards does not lose
                his ability to pursue an excessive force claim
                merely because he has the good fortune to
                escape without serious injury.

Wilkins, 559 U.S. at 37-38.

        Coring requests that the Court enter summary judgment in his

favor        because   Defendants   Griffin   and   Kirby   were   deliberately

indifferent to his health and safety needs on March 14, 2013. See

Motion at 2-3, 6-8. Defendants Griffin and Kirby maintain that

there are genuine issues of material fact that preclude the Court's

entry of summary judgment in Coring's favor. See Def. Response at

6. In support of their position, Defendants submitted their own

affidavits, see Def. Exs. 1, Derek Kirby's affidavit (Kirby Aff.);

3, Isiah Griffin's affidavit (Griffin Aff.), and other exhibits,

see Def. Exs. 2, William Cook's affidavit (Cook Aff.); 4, the


        10
       See Johnson, 481 F.2d at 1033 ("Not every push or shove,
even if it may later seem unnecessary in the peace of a judge's
chambers, violates a prisoner's constitutional rights.").

                                        15
Columbia Correctional Institution Annex (CCIA) Incident Report; 5,

the Columbia Correctional Institution (CCI) Emergency Room Record.

Defendant Kirby states, in pertinent part:

               That on March 14, 2013, he was employed
          as a corrections officer for the Florida
          Department of Corrections and was assigned as
          a housing officer of N dormitory at Columbia
          Correctional   Institution   Annex  and   was
          working the day shift.

               That at 0930 on March 14, 2013, he was
          assisting officer Christopher Roberts and
          Officer William Cook with an inmate escort
          from N dormitory to receiving. The escorted
          inmate was Inmate Charles Coring, III.

               That while departing the vestibule of N
          dormitory, Inmate Charles Coring, III, DC#
          V15426, while in full restraints, became
          disorderly by spitting, lunging and swinging
          his property in an aggressive manner toward
          Inmate Slack. At this time the Affiant gave a
          direct order to Inmate Coring to cease his
          actions but he refused and continued moving
          toward Inmate Slack.

               That it became necessary to use force to
          prevent injury on Inmate Slack. Affiant placed
          both hands around Inmate Coring's upper torso
          area and redirected him to the ground face
          down. He released his hold on Inmate Coring's
          upper torso area and placed his left hand on
          Inmate Coring's upper left arm and his right
          hand on Inmate Coring's upper back, ordering
          Inmate Coring to cease his actions. Inmate
          Coring ceased his actions and complied with
          all orders, and all force by Affiant ceased.
          Affiant then assisted Inmate Coring to his
          feet and turned him over to other officers for
          post use of force medical follow up.

               That no one punched or kicked Inmate
          Coring or directed any physical abuse or
          violence against him. The only force used
          against Inmate Coring was the force used by

                               16
                the Affiant, and that force was the minimum
                needed   to    neutralize  Inmate  Coring's
                disorderly behavior.

                     That neither Sgt. Isiah Griffin nor
                Officer Michael T. Holmes were present during
                or witness to the reactionary use of force
                involving Inmate Coring on March 14, 2013,
                which use of force is described herein in
                paragraph 6. The only officers present were
                the Affiant and Christopher Roberts and
                William Cook.

Kirby        Aff.   (enumeration   omitted);   Def.   Ex.   4,   CCIA   Incident

Report.11 Officer Cook similarly describes the March 14, 2013

incident involving Kirby and Coring. See Cook Aff. Additionally,

Defendant Griffin states, in pertinent part:

                      That at 0930 on March 14, 2013, [Griffin]
                was attending a sergeant's meeting, at which
                time he heard a call over his radio stating
                that there had been a use of force in N dorm.
                After hearing the radio call he proceeded to N
                dorm in the company of the Officer in Charge,
                Captain Robert Mercado. By the time he arrived
                at the scene of the incident, all use of force
                was over. He did not witness any use of force
                of any kind or by anyone against Charles
                Coring, III, on the above-referenced date and
                time.

                     That he did not direct Officer Derek
                Kirby or any other corrections officer to
                perform any act of force, restraint or
                violence or any other type of action against
                inmate Charles Coring, III, on the above-
                referenced date and time.

                     That he did not participate in the use of
                force investigation involving Charles Coring,


        11
       According to Captain Robert Mercado, handheld videotaping
began at approximately 9:37 a.m. and continued until 9:47 a.m.,
when officers placed Coring in a cell. See Def. Ex. 4 at 1.

                                        17
           III, on March 14, 2013, because he was neither
           actively involved or a witness to the incident
           in question. The Officer in Charge, Captain
           Mercado, was in charge of the investigation.

                That he has no knowledge of what occurred
           between Charles Coring, III, and inmate
           Anthony Slack, or the use of force involving
           Charles Coring, III, and Corrections Officer
           Derek Kirby, both of which occurred on March
           14, 2013, as he was not present during any
           part of either incident.

Griffin Aff. (enumeration omitted).

     After   the   incident   involving   Kirby   and    Coring,   officers

immediately escorted Coring for a post-use-of-force assessment at

the CCI medical clinic. See Def. Ex. 4 at 1. At approximately 9:36

a.m. that morning, Nurse K. Roberson, SLPN, assessed Coring's

injuries   as   follows:   "[Inmate]    has   swelling   to   r[igh]t   3rd

metacarpal joint (knuckle) from previous injury. [I]ndentations to

bilat[eral] wrist from cuffs. [No] visible injuries noted to neck

or back[.] [No] open areas or bleeding noted." Def. Ex. 5. Upon

arriving at Florida State Prison (FSP) at approximately 3:00 p.m.

that afternoon, Coring was escorted to the FSP medical clinic for

a pre-confinement physical with the following injuries noted: "mild

swelling to the back of the head, swelling to the right eye, and

swelling behind the right ear." P. Ex. A, FSP Incident Report.12 The

United States Supreme Court has acknowledged that the extent of the

injury is a factor that may provide some evidence of the amount of


     12
       According to an FSP Incident Report, videotaping began when
Coring arrived at FSP at 3:30 p.m. See P. Ex. A.

                                   18
force applied and whether the use of force was necessary under the

specified circumstances. See Wilkins, 559 U.S. at 37-38. However,

a court ultimately should decide an excessive force claim based on

the nature of the force used rather than the extent of the injury.

Id. at 38.

     Defendant Kirby and Officer Cook provide similar accounts and

opine that Kirby used only a minimal amount of force to bring

Coring into compliance with Kirby's directives. Additionally,

Defendant Griffin avers that he neither has knowledge of Coring and

Slack's encounter, nor Kirby's use of force upon Coring because he

was not present at either incident. Nevertheless, Coring maintains

that Defendants Griffin and Kirby knowingly put him in an unsafe

situation, which resulted in Slack beating Coring and Kirby using

excessive force upon Coring.

     Upon review of the record, it appears that Coring's Motion is

due to be denied. At a minimum, the record before the Court

reflects genuine issues of material fact as to whether (1) Griffin

and Kirby knowingly disregarded Coring's safety needs when they

left Coring (in restraints) in the presence of inmate Slack

(without restraints), (2) Griffin directed Kirby to use force upon

Coring, (3) Kirby used an excessive amount of force upon Coring,

and (4) Griffin watched as Kirby assaulted Coring.13 While Coring


     13
        "[L]iability can be imposed upon prison guards who are
present at the scene and who are in a position to intervene but
fail to take reasonable steps to stop excessive force by other

                                19
and Defendants agree that Kirby used force, the parties present

markedly different accounts regarding whether Kirby used force in

a good-faith effort to maintain or restore discipline, or applied

it maliciously and sadistically to cause harm. Coring asserts that

Kirby's alleged assaultive behavior was unnecessary and excessive,

and involved punching. In contrast, Kirby maintains that he used

only necessary force to restore order, bring Coring into compliance

with his verbal order, and cease Coring's combative behavior. The

parties offer significantly different accounts of Kirby's use of

force, his motivation for forcing Coring to the ground, and the

involvement and motivation of Griffin.

     In ruling on a motion for summary judgment, a court cannot

engage in impermissible credibility determinations. See Furcron v.

Mail Centers Plus, LLC, 843 F.3d 1295, 1304 (11th Cir. 2016); Hall

v. Bennett, 447 F. App'x 921, 924 (11th Cir. 2011) (reversing the

district court's grant of summary judgment because the court

improperly "weighed the witnesses' credibility by favoring" the

officer's account over the prisoner-plaintiff's). On this record,

the Court finds that there remain genuine issues of material fact

as to Coring's failure-to-protect, excessive-use-of-force, and

failure-to-intervene claims relating to the March 14, 2013 incident

at CCIA. As such, Plaintiff's Motion is due to be denied.




guards . . . ." Clark v. Argutto, 221 F. App'x 819, 826 (11th Cir.
2007) (per curiam).

                                20
                      VI. Settlement Discussions

     A settlement conference was held on March 29, 2017. See

Clerk's Minutes (Doc. 136). The parties did not reach a settlement,

and the Court declared an impasse. See id. Two weeks later, Coring

filed a motion for appointment of counsel. See Doc. 148. On April

28, 2017, the Court granted Coring's motion for appointment of

counsel, and referred the case to the Jacksonville Division Civil

Pro Bono Appointment Program so that the designated deputy clerk of

this Court could seek counsel to represent Coring. See Order (Doc.

151). The Court stayed the case for sixty days so that the

designated clerk could find counsel for Coring. See id. On June 30,

2017, the Court appointed counsel to represent Coring. See Order

Appointing Counsel for Plaintiff (Doc. 168). Since the March 29,

2017 settlement conference, the parties have further developed the

facts and have filed dispositive motions. Additionally, Coring has

the benefit of counsel to represent his position. Therefore, the

Court will direct the parties to confer in good faith to attempt to

reach a settlement.

     Based on the foregoing, it is now

     ORDERED:

     1.   Plaintiff's Motion for Summary Judgment (Doc. 183) is

DENIED.

     2.   Plaintiff's request to dismiss MT Holmes is GRANTED, and

Plaintiff's claims against MT Holmes are DISMISSED.


                                  21
     3.   MT Holmes' Motion for Summary Judgment (Doc. 185) is

DENIED as moot.

     4.   The parties must confer in good faith to discuss the

issues and the possibility of settlement. No later than March 22,

2019, they must notify the Court whether they are able to reach a

settlement. If the parties are unable to settle the case privately

among themselves, they must notify the Court if they wish to have

the case referred to a United States Magistrate Judge for a

settlement conference.

     DONE AND ORDERED at Jacksonville, Florida, this 26th day of

February, 2019.




sc 2/25
c:
Counsel of Record




                               22
